Name: Commission Regulation (EEC) No 3430/80 of 29 December 1980 adjusting the national shares in respect of certain quantitative limits on imports of textile products originating in third countries for 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 358 /69 COMMISSION REGULATION (EEC) No 3430/80 of 29 December 1980 adjusting the national shares in respect of certain quantitative limits on imports of textile products originating in third countries for 1980 Whereas since the Textiles Committee has not deliv ­ ered an opinion , the Commission was unable to adopt the provisions proposed in accordance with Article 15 (3) (a) of the aforementioned Regulation ; whereas pursuant to (3) (b) and (c) of the said Article , the Commission submitted to the Council a proposal relating to the provisions to be adopted and whereas the Council has taken no action within the month following receipt of that proposal ; HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Regulation (EEC) No 3059/80 ('), as last amended by Regulation (EEC) No 2476/80 (2 ), laid down common rules for imports of certain textile products originating in third countries ; Whereas the Community has given undertakings to supplier countries to adjust the allocation of limits among the Member States and to establish efficient and speedy procedures for adjusting the allocations in such a way as to ensure optimum utilization ; Whereas certain supplier countries have asked that the allocation , among the Member States , of agreed Community quantitative limits , be adjusted in order to take account of the trend of trade flows, and to enable suppliers to make optimum use of agreed Community limits ; Whereas the Community has undertaken to ensure the optimum utilization of these quantitative limits and to take into account requests for adjustments submitted by third countries ; Article 1 The national shares of the quantitative limits estab ­ lished by Annex IV to Regulation (EEC) No 3059/78 shall be adjusted in respect of the year 1980 as indi ­ cated in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 December 1980 . For the Commission fitienne DAVIGNON &lt; Member of the Commission (') OJ No L 365, 27 . 12 . 1978 , p. 1 . (2 ) OJ No L 255, 30 . 9 . 1980 , p. 5 . No L 358/70 Official Journal of the European Communities . 12 . ANNEX QUANTITATIVE LIMITS ADJUSTED FOR 1980 Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Third countries Member States Units Quantitative limits 1980 2 55.09 IndiaOther woven fabrics of cotton : Woven fabrics of cotton , other than gauze, terry fabrics , narrow woven fabrics , pile fabrics, chenille fabrics , tulle and other net fabrics D F I BNL UK IRL DK EEC Tonnes Tonnes 55.09-01 ; 02 ; 03 ; 04 ; 05 ; 11 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ; 21 ; 29 ; 31 ; 33 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 68 ; 69 ; 70 ; 71 ; 72 ; 73 ; 74 ; 76 ; 77 ; 78 ; 81 ; 82 ; 83 ; 84 ; 86 ; 87 ; 92 ; 93 ; 97 4 320 4 661 2 377 1 576 26 473 370 423 40 200 2 702 1 612 2610 1 514 10 530 627 505 20 100 Pakistan D F I BNL UK IRL DK EEC 4 Hungary 1 000 pieces 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 D F I BNL UK IRL DK EEC 60.04 B I II a) b) IV b) 1 aa) dd) 2 ee) d) 1 aa ) dd) 2 dd) Under garments, knitted or crocheted, not elastic or rubberized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers , undervests and the like , knitted or crocheted , not elastic or rubberized, other than babies ' garments , of cotton or synthetic textile fibres ; T-shirts and light ­ weight fine knit roll , polo or turtle necked jumpers and pullovers , of regenerated textile fibres , other than babies ' garments India 1 000 pieces 684 1 024 218 395 330 2 156 2 809 2 011 1 512 699 719 2 080 38 266 7 325 7 888 1 176 654 956 2 748 13 376 13 711 D F I BNL UK IRL DK EEC Romania 1 000 piecesD F I BNL UK IRL DK EEC 31 . 12. 80 Official Journal of the European Communities No L 358/71 Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Third countries Member States Units Quantitative limits 1980 7 60.05 India 1 000 pieces A II b) 4 aa) 22 33 44 55 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other D F I BNL UK IRL DK EEC 9 133 2 664 1 356 3 549 11 257 101 503 28 563 61.02 Pakistan 1 000 pieces B II e) 7 bb) cc) dd) Women s , girls and infants ' outer garments : B. Other : Blouses and shirt-blouses, knitted or crocheted (not elastic or rubberized), or woven , for women , girls and infants, of wool , of cotton or of man-made textile fibres D F I BNL UK IRL DK EEC 399 320 666 406 860 9 96 2 756 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 8 India 1 000 pieces61.03 A Men s and boys under garments, inclu ­ ding collars , shirt fronts and cuffs : 61.03-11 ; 15 ; 19 D F I BNL UK IRL DK EEC Men s and boys wool , of cotton textile fibres shirts , or of woven, of man-made 8 728 913 3 322 2 760 8 679 176 564 25 142 543 48 368 333 1 095 33 65 2 485 Pakistan 1 000 piecesD F I BNL UK IRL DK EEC